El Juez Asociado Se. Iíeenández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado Pedro Boria López, .contra sentencia dictada por la Corte de Distrito del Distrito Judicial de San Juan en causa de asesinato en primer grado.
Dió origen al juicio la siguiente acta de acusación:
“Estados Unidos de América. — El presidente de los E. E. U. U. ss. En el nombre y por la autoridad de El Pueblo de Puerto Rico. El Pueblo de Puerto Pico v. Pedro Boria. En la Corte de Distrito de San Juan á 26 de abril de 1905. El fiscal formula acusación contra Pedro Boria por el delito de asesinato en primer grado, (felony) cometido como sigue:
Que allá, el día 12 de febrero de .1905, en el distrito judicial de San Juan, el dicho Pedro Boria, allí y entonces, ilegalmente con mali-cia'premeditada y expresa y con deliberada intención, mató á Zaca-rías Hardin (a) “Zaquí,” valiéndose para ello de una arma blanca, con la que le infirió varias heridas que ocasionaron la muerte del ci-tado Zararías Hardín.
“Este hecho es contrario á la ley para tal caso prevista y á la paz y dignidad de El Pueblo de Puerto Rico. — (Firmado) Luis Campillo, Fiscal del distrito.
*173“La acusación que antecede está basada en el testimonio de tes-tigos examinados por mí, bajo juramento, creyendo solamente que existe justa causa para presentarla al tribunal. (Firmado) Luis Cam-pillo, Fiscal del distrito.
“Jurada y firmada ante mí hoy 28 de abril de 1905. — (Firmado) José E. Figueras, Secretario del Tribunal de Distrito de San Juan.’7
El acusado negó la acusación en 29 ele abril citado y solicitó' juicio por jurado.
Celebróse el juicio en 8 de marzo de 1906 ante el jurado' que al efecto se constituyó, y éste después de oir la lectura de la acusación, la alegación del acusado de no ser culpable, la prueba de cargo, la declaración de un testigo de defensa, los. informes de los abogados de las partes y las instrucciones del juez sobre las cuestiones de derecho atinentes al caso, formuló' su veredicto en los siguientes términos:
“Nosotros, los del jurado, declaramos á Pedro Boria López culpable del delito de asesinato en primer grado que se le imputa. — San Juan, Puerto Rico, 8 de marzo de 1906. — El Presidente, (Firmado) Eugenio T. Iglesias.”
En vista del anterior veredicto la corte declaró al acusado Pedro Boria López, culpable del delito de asesinato en primer grado y señaló el día catorce del propio marzo, para el pro-nunciamiento de la sentencia.
En ese día compareció el acusado en persona y por medio de su abogado, presentó moción escrita, solicitando la conce-sión de un nuevo juicio, por ser el veredicto contrario á dere-cho y á las pruebas, moción que fué denegada, habiéndose dictado, en su virtud, sentencia por la que Pedro Boria López fué condenado á la pena de muerte que se ejecutará, colgán-dole por el cuello hasta que haya expirado.
Contra esa sentencia interpuso el abogado recurso de apela-ción, para cuya decisión, ha venido ante esta Corte Supre-ma el correspondiente récord, comprensivo del acta de acusa-ción, acta de arraignment, instrucciones de la», corte al jurado' firmadas por el juez, veredicto del jurado, fallo de convicción,. *174moción solicitando nuevo juicio, resolución denegatoria de esa moción, sentencia pronunciada y escrito de apelación, sin que liaya pliego de excepciones ni exposición de hechos, habiendo sí un acta en que se consigna de modo sucinto lo actuado en el juicio.
No compareció ante esta Corte Suprema abogado alguno en representación del acusado para sostener el recurso, y fué designado de oficio para que llevara su defensa el Letrado Don Luis Méndez Yaz, quien al efecto ha presentado el corres-pondiente alegato escrito.
Los motivos legales en que la representación del acusado funda el recurso son los siguientes:
“Primero. Que la acusación fiscal no está formulada de acuerdo con las prescripciones de los artículos 71 y 72 del Código de Enjuicia-miento Criminal, pues lejos de limitarse aquella á una exposición de los actos constitutivos del delito, entra á calificar el grado del mismo cuya función radica única y exclusivamente en el jurado, según el precepto del artículo 284 del- Código citado, ejerciendo dicha califica-ción tal influencia én el ánimo del jurado que éste en su veredicto declaró al acusado culpable del delito de asesinato en primer grado, imputádole en la acusación.
“Segundo. Que existe en la acusación una manifiesta contradic-ción, pues en su encabezamiento se dice que Pedro Boria es acusado del delito de asesinato en primer grado, y de los hechos expuestos como constitutivos de dicho delito se desprende, que caso de tratarse de un asesinato, éste lo es en segundo grado.
“Tercero. Que las instrucciones dadas por el juez al jurado, no fueron tan imparciales como la ley previene, pues el juez las comenzó, calificando de horrendo el crimen que se investigaba, y bajo la con-sideración de que el delito perseguido era un asesinato en primer grado se extendió en largas consideraciones sobre ese extremo, con-cluyendo por dar someras noticias al jurado sobre lo que es un ase-sinato en segundo grado y un homicidio, con la particularidad de que las instrucciones dadas para establecer una distinción entre el asesinato en primer grado y el del segundo grado son tan deficientes y están expresadas en tal forma que con ellas, no solo podían confun-dirse los jurados, sino también las personas versadas en la ciencia del derecho penal.
*175“Cuarto. Que la parcialidad del juez en sus instrucciones al ju-rado se nota también al practicar el análisis de la evidencia, pues la ley requiere que se baga un resumen de las pruebas tal y como ban sido practicadas ante el jurado, dejando á éste la libre apreciación de las mismas, sin que para demostrar imparcialidad sea bastante indicar esa apreciación en forma eondieionál como se hizo por el juez.
“Quinto. Que el juez al hacer el resumen de las pruebas omitió en absoluto el resultado de la declaración del testigo de la defensa ■ prestada en el juicio, según se afirma en el acta que ha venido en el récord.
“Sexto. Que el juez dió al jurado explicaciones sobre el asesinato en segundo grado, porque, según dijo, el jurado podía declarar al acusado culpable de un delito necesariamente comprendido en la acu-sación, cuando debió haber explicado á los jurados la libérrima facul-tad que tenían de fijar el grado del delito, lo que tampoco hizo al finalizar sus instrucciones, pue's sólo les manifestó que debían rendir un veredicto de inocencia ó de culpabilidad, sin hablarles para nada del grado del mismo.
“Séptimo. Que la corte inferior cometió error de derecho al deses-timar la petición del acusado para un nuevo juicio, puesto que el ju-rado pronunció veredicto, declarando á Boria culpable del delito de asesinato en primer grado que el fiscal le imputaba, y tal delito en la forma en que aparece de la acusación era, á lo sumo, un asesinato en segundo grado.”
Examinadas las razones legales expuestas como funda-mentos. de recurso, somos de opinión que todas son de deses-timarse, según vamos á demostrar.
La acusación fiscal se ajusta á los preceptos de los artícu-los 71 y 72 del Código de Enjuiciamiento Criminal, pues ade-más de expresar el título de la acción consignando al efecto el nombre del tribunal ante el cual fue presentada y los nombres de las partes, contiene una relación de los actos constitutivos del delito en lenguaje conciso y corriente, y redactada de tal modo que cualquier persona de inteligencia común puede entenderla. Dicha acusación es suficiente con arreglo al ar-tículo 82 del repetido Código.
Ciertamente que el artículo 284 prescribe que cuando hu-biere que hacer distinción entre varios grados de culpabilidad *176al apreciar un delito, al jurado incumbe determinar en caso de culpabilidad del reo el grado del delito cometido por éste; y por tanto la determinación de dicho grado no es función propia del fiscal; pero si éste determinare en la acusación el grado del delito, como sucede en el presente caso, no por eso adolece la acusación de un defecto ó vicio sustancial, toda vez que el jurado puede aceptar ó nó el grado del delito fijado en ella, según el resultado de las pruebas practicadas en el juicio.
Esa es doctrina establecida por la Corte Suprema de California en los siguientes casos:
People v. King, 27., Cal., 507; People v. Nichol, 31 Cal., 211.
La determinación del grado del delito hecha por el fiscal en el acta de acusación se ajusta á los hechos que esta relata sin que exista la contradicción alegada por la defensa, pues si Pedro Boria mató á Zacarías Iiardín ilegalmente, con ma-licia premeditada y expresa y con deliberada intención, valién-dose para ello de un arma blanca con la que le produjo varias heridas que ocasionaron su muerte, es claro que cometió el de-lito de asesinato en primer grado, según el artículo 201 del Código Penal.
Las instrucciones dadas por el juez al jurado no pueden calificarse de parciales.
Ellas comenzaron así:
“Señores del jurado: Ya el debate entre las partes lia terminado y el horrendo crimen que se investiga va á quedar sometido á vuestra consideración y resolución, como árbitros’ únicos para decir la última palabra. ’ ’
. El horrendo crimen á que el juez se refiere es el descrito en la acusación, y jas frases transcritas no contienen apreciación alguna sobre la existencia del mismo, según y como se relató por el fiscal. Esa apreciación quedó sometida á la considera-ción y resolución de los jurados, que el juez reconoce eran los llamados á decir su última palabra. El crimen en verdad era *177horrendo, y al reconocerlo así el juez, no hizo más que publi-car una verdad que se desprendía de los mismos términos de la acusación, sin que por ella pueda decirse que influyera en el ánimo del jurado para que declarara al reo culpable del delito ’ imputádole.
Bien podemos aplicar al presente caso lo que ya dijo esta' corte por medio del Juez Sr. Figueras, al resolver el recur-so de apelación interpuesto por Felipe Robles en causa por asesinato en primer grado, cuyo recurso fué decidido en 25 de. abril del año próximo pasado:
“El proceso en Verdad que era grave toda vez que se juzgaba un. hecho que dió por resultado privar de la vida á un hombre, y si el juez, dirigiéndose al jurado, reconoció esa gravedad no'hizo más que publicar una verdad que seguramente estaba encarnada ya en la con-ciencia de los que habían de juzgar. Una cosa es reconocer la gra-vedad del proceso considerado en sí mismo por su propia naturaleza y con abstracción completa del autor del hecho criminal, y otra hu-biera sido relacionar esa gravedad con el acusado, cosa que no resulta de esas instrucciones.”
No importa que el juez instruyera más extensamente al jurado sobre el delito de asesinato en primer grado que sobre el asesinato en segundo grado y el homicidio.
Después de definir y explicar lo que es el asesinato en primer grado, concluyó así:
“En todos los demás casos, la muerte ilegal de un ser humaíio con malicia y premeditación, constituye asesinato en segundo grado. ’ ’
. Tal definición es correcta, pues se ajusta al último inciso del artículo 201 del Código Penal.
En cuanto al delito de homicidio, leyó el juez el precepto de la ley ó sea el artículo 203 del Código Penal que lo define, ya ‘ que, según manifestó al jurado, podía declarar culpable al acusado de un delito necesariamente comprendido en el de la acusación.
El juez cumplió su deber en la forma en que lo estimó pro-*178eedente. Si el acusado creyó que las instrucciones sobre el asesinato en primer grado y sobre el homicidio eran defectuo-sas y que no se marcaba bien la distinción entre el asesinato en primer grado y el asesinato en segundo grado, pudo solici-tar la ampliación de dichas instrucciones y hasta presentarlas por escrito al tribunal para que fueran aprobadas ó denega-das recayendo así á la providencia correspondiente que en el caso de ser contraria á la pretensión del acusado, hubiera podido ser materia del presente recurso; pero lejos de hacerlo así, aceptó las instrucciones del juez y hoy esta Corte Suprema no puede discutir en grado de apelación cuestiones que no fueron traídas al debate judicial en la corte inferior. Así se desprende de los artículos 266 y 300 del Código de Enjuicia-miento Criminal.
' Semejante doctrina ha sido ya establecida por esta Corte Suprema en el. caso ya citado de El Pueblo de Puerto Pico contra Felipe Robles, al citar la de la Corte Suprema de California en los siguientes casos:
People v. Haun, 44 Cal., 96.
People v. Ah Wee, 48 Cal., 236.
People v. Fice, 97 Cal., 459.
No hizo el juez apreciación alguna sobre el resultado de las pruebas, y antes por el contrario las dejó á la libre considera-ción del jurado, manifestando á éste que si daba crédito á las declaraciones de tales ó cuales testigos podía llegar á la con-clusión de que habían ocurrido tales ó cuales hechos. El ju-rado, pues, estaba en libertad de apreciar esas declaraciones, según los dictados de su conciencia y de colegir, en su conse-cuencia, cuales eran los hechos probados, sin que pueda afir-marse que obrara sugerido por el juez. Esa práctica no las-tima los derechos del acusado, quien ha podido durante el juicio impugnar la veracidad de los testigos en la forma pre-venida por la ley.
El juez, después de haber hecho la relación de las pruebas, concluyó sus instrucciones al jurado en los siguientes térmi-nos :
*179“Tal es la prueba que vais á examinar. Tal es la prueba que vais á juzgar con independiente criterio, absolutamente independiente. Vosotros sois hombres expertos conocedores de estos casos. No ac-tuáis ninguno de vosotros por primera vez. Estáis en condiciones, por lo tanto, de apreciar perfecta y cumplidamente la prueba y de ren-dir el veredicto que proceda en justicia.
“Si vosotros, examinando toda esa prueba á que se ha referido la corte y la que pudiera haber involuntariamente omitido y que recor-daréis perfectamente, si vosotros, examinando en conciencia, toda la prueba practicada, encontráis que ella no aporta elementos para llegar á la culpabilidad del acusado; si sujetando esa prueba al crisol de vuestro examen, llegáis á la conclusión de que este hombre es inocente, si ese es el mandato de vuestras conciencias, ese mandato debe refle-jarse en el veredicto que dictéis, declarando á este acusado no culpable.
“Si en vuestras conciencias de hombres honrados existe duda acerca de la culpabilidad de este acusado, duda razonable y fundada, no la duda vaga que puede surgir en vuestras conciencias temerosos de cargarlas de alguna responsabilidad, sino la duda que surge en los hombres de moderado valor, de espíritu sereno, es vuestro deber ren-dir un veredicto de no culpable.
“Pero, señores del jurado, si vosotros creéis del examen que ha-gáis de la prueba, que hay elementos suficientes para llegar á la cul-pabilidad de este acusado; si vosotros creéis que real y efectivamente este hombre vivía en aquel rincón apartado de Loiza, á orillas del mar, apoderándose de lo que no le pertenecía y cuando aquella situa-ción termina, á virtud de una vigilancia honrada, siente nacer rencor en el interior de su alma contra el vigilante; si creéis que este senti-miento de rencor se agranda y llega á haber disgustos entre ellos; y si vosotros creéis que á consecuencia de tales disgustos, este hombre delibera, medita, piensa en quitar la vida á aquella otra persona, á aquel Zaquí que se encontraba en la finca, y al efecto, se arma, y en una noche alevosamente clava su machete ó puñal en el pecho de su vícti-ma y le causa la muerte; si creéis que eso está probado y que después para no dejar rastro esconde la ropa y cava una fosa y en ella deposita el cuerpo de su víctima; si creéis, vosotros los jueces de hecho, si creéis más allá de toda duda razonable que eso es cierto, entonces es vuestro deber dictar un veredicto de culpabilidad.
“Con tales instrucciones el caso queda sometido á vuestra consi-deración y resolución.”
Esas frases relevan la más absoluta imparcialidad por *180parte del juez; no hay prejuicios en contra del acusado; no hay sugestión al jurado para agravar su situación; su destino en la causa queda sometido á la consideración libre del ju-rado.
No importa que el juez, al hacer el resumen de las prue-bas, omitiera la declaración del testigo de la defensa prestada •en el juicio, pues, nosotros no sabemos si esa omisión fue im-portante ó no, toda vez que no ha venido á nosotros un pliego de exposición de hechos; pero fuera ó no importante, el jurado ante quien se prestó la tendría indudablemente en cuenta al pronunciar su veredicto y éste hoy no puede ser anulado por una omisión que no fue alegada en tiempo y en tiempo pudo subsanarse por el acusado, haciendo uso del derecho que le reconoce el Código de Enjuiciamiento Criminal.
Ya el juez manifestó al jurado que para llegar al veredicto examinara toda la prueba á que la corte se había referido y la que pudiera haber involuntariamente omitido y que recor-daría perfectamente.
Las instrucciones del juez al jurado deben considerarse en su totalidad; y así apreciadas, demuestran que el juez, no solo instruyó al jurado de que podía declarar al reo inocente ó culpable, sino que también podía declararlo culpable de ase-sinato en primer grado, de asesinato en primer grado con circunstancias atenuantes, de asesinato en segundo grado y de homicidio.
Tan es así que el mismo juez consignó en sus instrucciones,, que siendo como era facultad del jurado declarar á un indivi-duo culpable de un delito necesariamente comprendido en el de la acusación, era un deber de la corte, al dar sus instruc-ciones, explicar también cuales eran en el presente caso los delitos comprendidos necesariamente en el acta de la acusa-ción, y por esa razón, además de explicar lo que era un asesi-nato en primer grado, explicó también lo que era un asesinatoen segundo grado y también un homicidio.
Por último, el veredicto del jurado no es contrario á las. pruebas, pues éstas no han sido impugnadas en la forma cor-*181respondiente ó sea mediante un escrito de exposición de lie-dios, y por tanto, debemos presumir que diclio veredicto se ajustó al resultado de las mismas.
Siendo ello así, los lieclios de la acusación quedaron demos-trados en el juicio y esos hechos, repetimos, constituyen un delito de asesinato en primer grado, por cuanto Pedro Boria mató ilegalmente á Zacarías Hardin con malicia premeditada y expresa y con deliberada intención, elementos todos inte-grantes de un delito de asesinato en primer grado, que por falta de circunstancias atenuantes, apareja la pena de muerte, con arreglo al artículo 202 del Código Penal.
Por las razones expuestas, entendemos procede la confir-mación de la sentencia apelada con las costas del recurso tam-bién á cargo del apelante Pedro Boria.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Pigueras, MacLeary y Wolf.'